DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on July 7, 2022 is acknowledged.  Group II, claims 12-20, and Group III, claims 21-30, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: 
Page 33, line 15: “sensors 318” should be changed to --sensors 326--.
Appropriate correction is required.
Claim Interpretation
The instant “reactor” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claim 5 is objected to because “or greater than” (at line 3) should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Cheng (US 2004/0025808).
Regarding claim 1, Cheng discloses a reactor (see FIG. 1) comprising:
a water source (i.e., a fresh water tank 14);
a first reactant reservoir configured to contain a first reactant (i.e., a first cartridge of a set of cartridges 1 for containing a metal emulsion), wherein the first reactant reservoir 1 and the water source 14 are configured to selectively react the first reactant with water from the water source (i.e., a reactor tank 2 is fluidly connected to the first cartridge 1 and the fresh water tank 14 to receive and react the metal emulsion and the water); and
a second reactant reservoir configured to contain a second reactant (i.e., a second cartridge of the set of cartridges 1 for containing a metal emulsion), wherein the second reactant reservoir 1 and the water source 14 are configured to selectively react the second reactant with the water (i.e., the reactor tank 2 is also fluidly connected to the second cartridge 1 and the fresh water tank 14 to receive and react the metal emulsion with the water).
The limitations with respect to the intended use of the reactor and the specific materials to be worked upon by the reactor during its intended use (at lines 9-12) do not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.  
In any event, Cheng discloses that a first/second reaction of the water with the first/second reactant generates hydrogen gas (i.e., the metal emulsion in the cartridges 1 comprises a metal fuel, e.g., a powder of finely divided iron, aluminum, or alkaline metals, which reacts with water to produce hydrogen gas; see paragraphs [0022]-[0023]).
  Regarding claims 2-5, the limitations with respect to a specific composition of the first and/or second reactant do not impart further patentable weight to the claims because the first reactant and the second reactant are not considered elements of the apparatus.  Claim 1 merely sets forth “a first reactant reservoir configured to contain a first reactant” (at line 3) and “a second reactant reservoir configured to contain a second reactant” (at line 6), wherein the phrase “configured to” sets forth an intended use of the first and second reactant reservoirs.
Regarding claim 6, Cheng discloses a feeder operatively coupled to the water source and configured to selectively transport water (i.e., the line which fluidly connects the fresh water tank 14 to the reactor tank 2, wherein water feeding is controlled by a microprocessor 5; see FIG. 1); a feeder operatively coupled to the first reactant reservoir and configured to selectively transport the first reactant (i.e., the line which fluidly connects the first cartridge 1 to the reactor tank 2, wherein the line is provided with a solenoid delivering valve 13, and metal emulsion feeding is controlled by the microprocessor 5; see FIG. 1), and a feeder operatively couple to the second reactant reservoir and configured to selectively transport the second reactant (i.e., the line which fluidly connects the second cartridge 1 to the reactor tank 2, wherein the line is provided with a solenoid delivering valve 13, and metal emulsion feeding is controlled by the microprocessor 5; see FIG. 1).
Regarding claim 7, the at least one feeder (i.e., the lines with the valves 13 which fluidly connect the cartridges 1 to the reactor tank 2) is configured to selectively transport at least one of the first reactant and the second reactant (i.e., the metal emulsion from the cartridges 1) to the water source (i.e., in this case, the water source is now interpreted as a reaction chamber of the reactor tank 2, which can contain water previously introduced into the reactor tank).
Regarding claim 8, the at least one feeder (i.e., the line which fluidly connects the fresh water tank 14 to the reactor tank 2) is configured to selectively transport the water to at least one of the first reactant reservoir and the second reactant reservoir (i.e., in this case, the first or second reactant reservoir is now interpreted as a reaction chamber of the reactor tank 2, which can contain metal emulsion previously introduced into the reactor tank).
Regarding claim 9, Cheng further discloses a gas outlet configured to release hydrogen gas generated from the first reactant reservoir and/or the second reactant reservoir from the reactor (i.e., via a gas outlet at the top of the reactor tank 2, which delivers hydrogen gas to a hydrogen delivering line 15, see FIG. 1, paragraph [0019]).
Regarding claim 10, Cheng further discloses a waste outlet configured to remove waste generated in the first reactant reservoir and/or the second reactant reservoir from the reactor (i.e., via an outlet at the bottom of the reactor tank 2, which delivers a waste stream to a waste separation tank 10, see FIG. 1, paragraph [0017]).
Claim 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oku (JP 2019-156656 A).
Regarding claim 1, Oku (see FIG. 1 and translation) discloses a reactor comprising:
a water source (i.e., water from a pure water production apparatus W);
a first reactant reservoir (i.e., an upper chamber 13a of the reaction chamber 13) configured to contain a first reactant (i.e., a first layer 15a of a metal M, such as a tablet-like Mg, Al, or Fe), wherein the first reactant reservoir 13a and the water source W are configured to selectively react the first reactant 15a with water from the water source W (i.e., with water introduced as vapor through conduits 16a,16b); and
a second reactant reservoir (i.e., a lower chamber 13c of the reaction chamber 13) configured to contain a second reactant (i.e., a second layer 15b of a metal M, such as Mg, Al, or Fe having an ingot shape), wherein the second reactant reservoir 13c and the water source W are configured to selectively react the second reactant 15b with the water (i.e., with water introduced as vapor through conduits 16a,16b).
The limitations with respect to the intended use of the reactor and the specific materials to be worked upon by the reactor during its intended use (at lines 9-12) do not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.  
In any event, Oku discloses that a first reaction of the water with the first reactant 15a generates hydrogen gas (i.e., according to formula (3), (4), (5), or (6); see paragraph [0029]); a second reaction of the water with the second reactant 15b generates hydrogen gas (i.e., also according to formula (3), (4), (5), or (6); see paragraph [0029]); and a first reaction rate of the first reaction may be selected to be different from a second reaction rate of the second reaction (i.e., the metal of the first layer 15a has a large specific surface area and the metal of the second layer 15b has a smaller specific surface area; also, the metal of the first layer 15a may be different from the metal of the second layer 15b, see translation of paragraph under DESCRIPTION-OF-EMBODIMENTS on page 2; thus, the metals of the two layers 15a,15b will exhibit different rates of hydrogen generation when reacted with water).
Regarding claims 2-5, the limitations with respect to a specific composition of the first reactant 15a and/or the second reactant 15b do not impart further patentable weight to the claims because the first reactant and the second reactant are not considered elements of the apparatus.  Claim 1 merely sets forth “a first reactant reservoir configured to contain a first reactant” (at line 3) and “a second reactant reservoir configured to contain a second reactant” (at line 6), wherein the phrase “configured to” sets forth an intended use of the reservoirs.
	Regarding claims 6 and 8, Oku discloses at least one feeder (i.e., conduits 16a,16b; see FIG. 1) operatively coupled to the water source W, the first reactant reservoir 13a, and the second reactant reservoir 13c; wherein the feeder 16a,16b is configured to selectively transport water W to at least one of the first reactant reservoir 13a and second reactant reservoir 13c.
	Regarding claim 9, Oku discloses a gas outlet (i.e., an outlet 12 for generated hydrogen, see FIG. 1) configured to release hydrogen gas generated in the first reactant reservoir 13a and/or the second reactant reservoir 13c from the reactor.
	Regarding claim 10, Oku discloses that a waste is generated in the first and/or second reactant reservoir and removed from the reactor (i.e., a metal hydroxide as waste, wherein, “The metal hydroxide taken out from the reaction vessel is preferably stored in a dry heat insulation vessel,” see translation at page 4, end of third paragraph).  While a waste outlet is not specifically shown, the reactor of Oku would inherently comprise a waste outlet to enable the disclosed removal of the metal hydroxide to the dry heat insulation vessel.
	Regarding claim 11, Oku discloses a support (i.e., an air-permeable partition wall 14a, 14b, see FIG. 1; translation at page 4, last paragraph) configured to elevate at least one of the first reactant 15a and the second reactant 15b from a base of the reactor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2004/0025808) or Oku (JP 2019-156656 A) in further view of Slocum (US 2016/0355918).
Cheng discloses that the first/second reactant contained in the first/second reactant reservoir 1 comprises a metal fuel, e.g., a powder of finely divided iron, aluminum, or alkaline metal (see paragraph [0022]).
Oku discloses that the first reactant 15a/second reactant 15b comprise a metal selected from Al, Mg, and Fe (see translation).  
Cheng and Oku both fail to disclose or adequately suggest at least one of the first reactant and the second reactant comprising the recited aluminum alloy compositions.
The limitations with respect to the specific composition of the first and/or second reactant do not impart further patentable weight to the claims because the first reactant and the second reactant are not considered elements of the apparatus.  However, if patentable weight were to be given to the recited aluminum alloy compositions, the claimed reactor would still be considered obvious because the recited aluminum alloy compositions were known.
Slocum discloses an aluminum alloy for generating hydrogen when reacted with water (e.g., objects 84 comprising activated aluminum to be reacted with water supplied through inlet 83 to generate hydrogen through outlet 85b, see FIG. 8A, paragraph [0081]).  The aluminum alloy comprises ≤ 12 wt. % Si and/or ≤ 50 wt. % Mg (i.e., no silicon or magnesium is disclosed, and therefore, the alloy contains essentially at 0 wt. % Si or Mg, which lies within the claimed ranges).  The aluminum alloy may further contain ≥ 0.1 wt. % Ga or ≤ 50 wt. % Ga based on the total weight of the aluminum alloy; or the aluminum alloy may further contain Ga and In and/or Sn in a combined amount that is ≥ 0.1 wt. % and ≤ 50 wt. % based on the total weight of the aluminum alloy (i.e., the aluminum alloy is activated by a gallium-based eutectic alloy, e.g., a eutectic alloy of gallium, gallium-indium, gallium-indium-tin, or gallium-tin, see paragraph [0046]; wherein the eutectic alloy comprises greater than 0 percent but less than about 3 percent of the total mass of the activated aluminum fuel, see paragraphs [0021], [0055]).  Ga is concentrated proximate to grain boundaries of the aluminum alloy (i.e., along eutectic-wetted grain boundaries 18, FIG. 4; see also paragraphs [0030], [0046]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the activated aluminum alloy of Slocum for at least one of the first reactant and the second reactant in the reactor of Cheng or Oku because the activated aluminum alloy, with eutectic-wetted grain boundaries extending throughout the material, would increase the surface area of the material available to the reaction with water as the reaction progresses, thereby increasing the rate of reaction, as taught by Slocum (see paragraph [0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Merkl (US 3,993,595), Woodall et al. (US 2008/0056986), Du (CN 105600748 A), Zhang (CN 108793074 A), Huang (CN 107352508 A), and Uda et al. (EP 2436644 A1) further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774